

117 S758 IS: Combating Global Poverty Through Energy Development Act
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 758IN THE SENATE OF THE UNITED STATESMarch 16, 2021Mr. Barrasso (for himself, Ms. Lummis, Mrs. Hyde-Smith, Mr. Cruz, Mr. Hoeven, Mr. Hagerty, Mr. Cornyn, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo support financing of affordable and reliable energy projects by international financial institutions, and for other purposes.1.Short titleThis Act may be cited as the Combating Global Poverty Through Energy Development Act.2.Opposition to restrictions by international financial institutions on financing of certain energy projects(a)In generalThe Secretary shall instruct the United States Executive Director of each covered international financial institution to use the voice, vote, and influence of the United States—(1)to oppose any rule, regulation, policy, or guideline that would restrict, prohibit, or have the effect of restricting or prohibiting, the financing of coal, oil, natural gas, or civil nuclear energy projects; and(2)to rescind each rule, regulation, policy, or guideline that, as of the date of the enactment of this Act, restricts or prohibits such financing.(b)Reversal of policies at International Bank for Reconstruction and DevelopmentThe Secretary shall instruct the United States Executive Director of the International Bank for Reconstruction and Development to immediately and vigorously pursue policy changes at the Bank, through formal initiatives and through bilateral discussions, that will result in the reversal of the Bank’s—(1)restrictions on financing coal power generation; (2)prohibitions on financing upstream oil and gas exploration and production; and (3)prohibition on financing of civil nuclear energy projects.(c)Limitation on funds for International Bank for Reconstruction and DevelopmentNot more than 50 percent of amounts made available for the International Bank for Reconstruction and Development for fiscal year 2021 or any fiscal year thereafter may be obligated or expended until the Secretary certifies to the appropriate congressional committees that the Bank—(1)has rescinded any rule, regulation, policy, or guideline that restricts or prohibits, or would have the effect of restricting or prohibiting, the financing of any coal, oil, natural gas, or civil nuclear energy project; and(2)has in effect a policy promoting the financing of coal, oil, natural gas, and civil nuclear energy projects.(d)Promotion of financing of energy projectsThe Secretary, in collaboration with the Secretary of State, the Secretary of Energy, the President of the Export-Import Bank of the United States, the Chief Executive Officer of the United States International Development Finance Corporation, and the heads of other appropriate Federal agencies, shall identify steps the United States can take to promote international financing of energy projects, including coal, oil, and natural gas projects, in order to help developing countries access affordable and reliable power.(e)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to the appropriate congressional committees a report that includes the following:(1)A list of all of the rules, regulations, policies, or guidelines of each covered international financial institution that would restrict, prohibit, or have the effect of restricting or prohibiting, the financing of coal, oil, natural gas, or civil nuclear energy projects.(2)A detailed description of the efforts of the United States Executive Director of each such institution to eliminate those rules, regulations, policies, or guidelines.(3)A description of the steps identified under subsection (d) and progress made in implementing those steps.(f)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Covered international financial institutionThe term covered international financial institution means any of the following:(A)The International Bank for Reconstruction and Development. (B)The International Development Association. (C)The International Finance Corporation. (D)The International Monetary Fund. (E)The Inter-American Development Bank. (F)The Inter-American Investment Corporation. (G)The North American Development Bank. (H)The European Bank for Reconstruction and Development. (I)The African Development Bank. (J)The African Development Fund.(K)The Asian Development Bank. (3)SecretaryThe term Secretary means the Secretary of the Treasury.